Exhibit 10.51
Las Vegas Sands Corp.
2004 EQUITY AWARD PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), dated as of
_________, 201__ (the “Date of Grant”), is made by and between Las Vegas Sands
Corp., a Nevada corporation (the “Company”), and _______________________ (the
“Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Las Vegas Sands Corp. 2004 Equity Award
Plan (the “Plan”), pursuant to which options may be granted to purchase shares
of the Company’s Common Stock; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant a nonqualified stock option to
purchase the number of shares of the Company’s Common Stock provided for herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1. Grant of Option.
The Company hereby grants on the Date of Grant to the Participant an option (the
“Option”) to purchase  _______  shares of Common Stock (such shares of Common
Stock, the “Option Shares”), on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. The Option is not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.
2. Incorporation by Reference, Etc.
The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.

 

 



--------------------------------------------------------------------------------



 



3. Terms and Conditions.
(a) Option Price. The price at which the Participant shall be entitled to
purchase the Option Shares upon the exercise of all or any portion of the Option
shall be $_______ per Option Share.
(b) Expiration Date. Subject to Section 3(d) hereof, the Option shall expire at
the end of the period commencing on the Date of Grant and ending at 11:59 p.m.
Eastern Standard Time on the day preceding the tenth anniversary of the Date of
Grant (the “Option Period”).
(c) Exercisability of the Option.
(i) Subject to the Participant’s continued employment or service with the
Company or an Affiliate and except as may otherwise be provided herein, the
Option shall become vested and exercisable as to twenty-five percent (25%) of
the Option Shares on each of the first through fourth anniversaries of the Date
of Grant.
(ii) The Option may be exercised only by written notice delivered in person or
by mail in accordance with Section 4(a) hereof and accompanied by payment
therefor. The purchase price of the Option Shares shall be paid by the
Participant to the Company (i) in cash and/or shares of Common Stock valued at
the Fair Market Value at the time the Option is exercised (including by means of
attestation of ownership of a sufficient number of shares of Stock in lieu of
actual delivery of such shares to the Company); provided, that, if deemed
necessary by the Company’s independent accounting firm in order to avoid an
accounting charge to earnings for compensation on account of the exercise of the
Option, such shares of Stock shall be Mature Shares, (ii) in the discretion of
the Committee, either (A) in other property having a fair market value on the
date of exercise equal to the Option Price or (B) by delivering to the Committee
a copy of irrevocable instructions to a stockbroker to deliver promptly to the
Company an amount of loan proceeds, or proceeds from the sale of the Option
Shares, sufficient to pay the Option Price or (iii) by such other method as the
Committee may allow in writing. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in the manner described in
clause (ii) or (iii) of the preceding sentence if the Committee determines that
exercising an Option in such manner would violate the Sarbanes-Oxley Act of
2002, as amended, or any other applicable law or the applicable rules and
regulations of the Securities and Exchange Commission or the applicable rules
and regulations of any securities exchange or inter dealer quotation system on
which the securities of the Company or any Affiliates are listed or traded.
(d) Effect of Termination of Employment or Services.
(i) Death/Disability. If the Participant’s employment or service with the
Company and its Affiliates terminates on account of the Participant’s death or
by the Company or any Affiliate due to Disability, the unvested portion of the
Option shall expire on the date of termination and the vested portion of the
Option shall remain exercisable by the Participant through the earlier of
(A) the expiration of the Option Period or (B) one year following the date of
termination on account of death or Disability.

 

2



--------------------------------------------------------------------------------



 



(ii) Termination Other than due to Death/Disability or for Cause. If the
Participant’s employment or service with the Company and its Affiliates is
terminated for any reason other than on account of the Participant’s death or by
the Company or any Affiliate due to Disability or for Cause, the unvested
portion of the Option shall expire on the date of termination and the vested
portion of the Option shall remain exercisable by the Participant through the
earlier of (A) the expiration of the Option Period or (B) ninety (90) days
following such termination.
(iii) Termination for Cause. If the Participant’s employment or service with the
Company and its Affiliates is terminated by the Company or any Affiliate for
Cause, both the unvested and the vested portions of the Option shall terminate
on the date of such termination.
(iv) Status as Employee or Consultant. For the sake of clarity, if (A) the
Participant’s relationship with the Company or any Affiliate changes from
employee to consultant or independent contractor, or from consultant or
independent contractor to employee, or (B) the Participant transfers from
employment or service with the Company, to employment or service with any
Affiliate of the Company, or vice-versa, or from employment or service with any
Affiliate of the Company to employment or service with any other Affiliate of
the Company, or vice-versa, the Participant shall not be deemed to have
terminated employment or service for purposes of this Agreement.
(e) Compliance with Legal Requirements. The granting and exercising of the
Option, and any other obligations of the Company under this Agreement shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency as may be required. The
Committee, in its sole discretion, may postpone the issuance or delivery of
Option Shares as the Committee may consider appropriate and may require the
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Option
Shares in compliance with applicable laws, rules and regulations.
(f) Transferability. The Option shall not be transferable by the Participant
other than by will or the laws of descent and distribution.
(g) Rights as Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock subject to this Option unless,
until and to the extent that (i) this Option shall have been exercised pursuant
to its terms, (ii) the Company shall have issued and delivered to the
Participant the Option Shares, and (iii) the Participant’s name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Company.

 

3



--------------------------------------------------------------------------------



 



(h) Tax Withholding. Prior to the delivery of a certificate or certificates
representing the Option Shares, the Participant must pay in the form of a
certified check to the Company any such additional amount as the Company
determines that it is required to withhold under applicable federal, state or
local tax laws in respect of the exercise or the transfer of Option Shares;
provided that the Committee may, in its sole discretion, allow such withholding
obligation to be satisfied by any other method described in Section 12(d) of the
Plan.
4. Miscellaneous.
(a) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
if to the Company:
Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Office of the General Counsel
if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.
(d) Bound by Plan. By signing this Agreement, the Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

 

4



--------------------------------------------------------------------------------



 



(e) Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
(f) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(g) Entire Agreement; Effect of Employment Agreement, etc.; Amendment. This
Agreement and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations, negotiations and agreements in
respect thereto; provided, however, that if a provision of an effective
employment, services, change in control or other written agreement (including
any offer letter, term sheet or similar written agreement) between the
Participant and the Company (or any Affiliate of the Company) is in conflict
with a provision of this Agreement, the provision that is more favorable to the
Participant shall control.  No change, modification or waiver of any provision
of this Agreement shall be valid unless the same be in writing and signed by the
parties hereto. 
(h) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE TO AGREEMENTS MADE
AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF
LAWS PROVISIONS OR THE CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION
WHICH WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF
NEVADA. ANY ACTION TO ENFORCE THIS AGREEMENT MUST BE BROUGHT IN A COURT SITUATED
IN, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF, COURTS SITUATED IN
CLARK COUNTY, NEVADA. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH
COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
(i) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(j) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

5



--------------------------------------------------------------------------------



 



(k) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.

              Las Vegas Sands Corp.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
                        [type in name of participant]

 

6